DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-061175, filed on 03/27/2017. The certified copy has been filed in parent Application No. JP2018-031865, filed on 02/26/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Masuda et al. (JP 2005-290505 A, machine translation).
Considering claim 1, Masuda discloses a plating liquid (Abstract) comprising:
(A) a soluble salt containing at least a stannous salt (tin methane sultanate) [0039],
(B) an acid selected from organic acids and inorganic acids or a salt thereof (methane sulfonic acid) [0039], and
(C) an additive, wherein the additive contains two kinds of surfactants of an amine-based surfactant (hexadecylamine polyethoxylate) [0039] and a non-ionic surfactant (Ethylene oxide propylene oxide block copolymer) [0039], the amine-based surfactant is a polyoxyethylene alkylamine represented by the claimed general formula (1) (hexadecylamine polyethoxylate - X= 16, mean y= 18/2=9 – it is noted that 3 mol of PO is not sufficient to provide a mixture of polymers being free of the polymer containing only ethylene oxide units) [0039], and the non-ionic surfactant is a condensation product of a polyoxyethylene and a polyoxypropylene [0039] represented by the general formulae 2 or 3 as defined in present claim 1 [0039], mean m1 + m2 or m = 12; mean n or n1 + n2 = 45. 
Independent claim 1 requires that m1 + m2 or m if 15-30. However, it would have been obvious to one of ordinary skill in the art that the amount of propylene oxide in the blockcopolymer is a statistically achieved average value. Therefore it would be expected that during the polymerisation reaction also longer polypropylene oxide chains will be formed such that also polymers of formulae 2 and 3 having a higher amount of propylene oxide units will be present). 

Considering claim 2, Masuda discloses a plating liquid, wherein the additive further comprises two or more other additives among a surfactant (e.g. Naphthalenesulfonic acid formalin condensate sodium salt) [0039] other than the two kinds of the surfactants (C1, C2 and/or C3), a complexing agent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1724